AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Middle District
                                                    __________       of North
                                                               District       Carolina
                                                                         of __________

  Global Growth, LLC; GBIG Capital, LLC; and Greg                   )
                      Lindberg                                      )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20CV248
                                                                    )
 Mike Causey, in his official and individual capacities,            )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Mike Causey
                                           2876 Causey Lake Road
                                           Greensboro, NC 27406-8347




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Matthew Nis Leerberg
                                           Fox Rothschild LLP
                                           P.O. Box 27525
                                           Raleigh, NC 27611



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:             03/16/2020
                                                                                         Signature of Clerk or March
                                                                                                               Deputy Clerk
                                                                                                                       17, 2020


    /s/ Jamie L. Sheets



                    CaseCase
                         1:20-cv-00248-UA-JEP Document
                             1:20-cv-00248 Document    8 Filed
                                                    3 Filed     04/15/20
                                                            03/17/20  PagePage
                                                                           1 of 1
                                                                                2 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)                Mike Causey
 was received by me on (date)               March 19, 2020              .

           X
           ’ I personally served the summons on the individual at (place)                       2876 Causey Lake Road
                   Greensboro, North Carolina                           on (date)                 March 19, 2020 ; or
           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                            ; or

           ’ I returned the summons unexecuted because                                                                               ; or

           ’ Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:       March 19, 2020
                                                                                              Server’s signature

                                                                                    Anthony C. Davis
                                                                                          Printed name and title



                                                                      8480 Honeycutt Rd. #200 Raleigh, NC 27615
                                                                                              Server’s address

 Additional information regarding attempted service, etc:




                       CaseCase
                            1:20-cv-00248-UA-JEP Document
                                1:20-cv-00248 Document    8 Filed
                                                       3 Filed     04/15/20
                                                               03/17/20  PagePage
                                                                              2 of 2
                                                                                   2 of 2
